The allegations set forth in the petition failed to state a cause of action constituting a family offense pursuant to Family Court Act § 812 (1) (see Matter of Eck v Eck, 44 AD3d 1168, 1169 [2007]; Matter of Santiago v Friedman, 35 AD3d 482 [2006]; Matter of Thomas v Thomas, 32 AD3d 521 [2006]; Matter of Ford v Pitts, 30 AD3d 419, 420 [2006]; Swersky v Swersky, 299 AD2d 540 [2002]).
*729The appellant’s remaining contention is unpreserved for appellate review (see Matter of Anthony R., 43 AD3d 939 [2007]; Matter of Rahmel S., 4 AD3d 365, 366 [2004]). Spolzino, J.P., Santucci, Angiolillo and Balkin', JJ., concur.